Petition for Writ of Mandamus Dismissed and Opinion filed February 26,
2009







Petition
for Writ of Mandamus Dismissed and Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00158-CR
____________
 
IN RE CHRISTOPHER LAMONT WASHINGTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 18, 2009, Relator, Christopher Lamont Washington, filed a petition for
writ of mandamus in this court.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  In his petition, relator asks that
this court order the respondent, the Honorable Joan Campbell, presiding judge
of the 248th District Court, to rule on his application for writ of habeas
corpus filed pursuant to article 11.07 of the Texas Code of Criminal
Procedure.  We do not have jurisdiction over this original proceeding and
dismiss the petition.




While
courts of appeals have mandamus jurisdiction in criminal matters, only the
Court of Criminal Appeals has jurisdiction in final post-conviction habeas
corpus proceedings.  Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon Supp. 2008); In re Bailey,
14-06-00841-CV, 2006 WL 2827249 (Tex. App.CHouston [14th Dist.] 2006, orig.
proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.CHouston [1st Dist.] 2001, orig.
proceeding).  The courts of appeals have concurrent mandamus jurisdiction with
the Court of Criminal Appeals in some post-conviction proceedings.  Padilla
v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003).  Because relator
ties his right to mandamus relief specifically to a failure to rule on his
post-conviction application for writ of habeas corpus, we conclude we do not
have jurisdiction over the complaint.  See McCree v. Hampton, 824
S.W.2d 578, 579 (Tex. Crim. App. 1992) (Court of Criminal Appeals has
jurisdiction to order the trial court to rule on applicant=s post-conviction writ of habeas
corpus.).
Accordingly,
the petition for writ of mandamus is ordered dismissed.
PER CURIAM
 
Panel consists of Justices Yates,
Guzman, and Sullivan.
Do Not Publish C Tex. R.
App. P. 47.2(b).